DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendments filed on 8/15/2022 wherein the examiner acknowledges that claims 1-3 have been amended, additional claim 7 has been added and claims 4-6 have been canceled.  Consequently, claims 1-3 & 7 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 & 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to provide support for the new limitations added in claim 3, including “Table1”.  Specification is silent with regard to “Claim is made that analysis and measurement of each dimension mentioned in the claim 2 that is stability (T), resilience (R) and sustainability (5) comprises of calculating them through parameters as mentioned in Table 1 (newly added), financial performance (TF) using profitability in terms of return of invested capital, liquidity in terms of quick ratio, leverage in terms of debt to equity ratio, capital availability in terms of weighted average cost of capital and cash flow in terms of retained free cash flow, operational performance (TO) using efficiency in terms of change in the inventories, inventory turnover and current ratio for working capital analysis and business process optimality in terms of operating margin, stakeholders' satisfaction (TS) using employees' satisfaction in terms of turnover per employee and year-over-year employee growth, and shareholders' satisfaction in terms of shareholders' yield (ex-debt) and price-earnings ratio, competitiveness (RC) using innovativeness in terms of year-over-year intangible assets growth and competitive advantage of use of advanced technologies, and research and development (R&D) in terms of R&D expense ratio, growth (RG) using current growth in terms of cumulative 3-year growth of net income, and maximum possible growth without debt in terms of sustainable growth rate, stakeholders' satisfaction (RS) using debt holders' satisfaction in terms of interest cover ratio, debt to asset ratio, weightage average cost of debt after tax (WACD), suppliers' satisfaction in terms of accounts payable turnover days and cash conversion cycle days, customers' satisfaction in terms of year-over-year sales growth and customer retention rate, organizational effectiveness (SO) using top management performance in terms of achieving C-level performance targets such as increase in reputation and taking company forward as an industry leader, organizational structure and people in terms of percentages of independent directors, inclusion of women in workforce and top management and number of internally resourced C-level executives, and information and remuneration oversight in terms of control over executive remuneration and business policies, culture in terms of quality infused into the organization and operational, structural and control mechanism issues in terms of flexibility, agility and control of conflict of interests, corporate governance (SC) using internal mechanisms for standards, governance and regulatory compliance in terms of adhering to quality and hazards and safety standards; trade and capital mechanism or accounting practices as laid down by WTO/BASEL l1l and GAAP and trading or stock market regulations and, stakeholders' satisfaction (SS) using corporate social performance in terms of corporate social responsibility initiatives for employees, communities and percentage of community spending  from earnings before interest, tax, depreciation and amortization (EBITDA) and environmental performance in terms of reduction and control over air pollution, water pollution, land pollution, product or waste recycling, innovation and utilization of renewable energy sources and resources savings such as conservation of water, electricity or fossil fuels.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 & 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.___(2014).
Claim 1 is directed to a method (as seen in the 112 rejection below); claims 2-3 & 7 depend from claim 1 and are also directed to a method.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; and furthermore, claims 1-3 & 7 are also directed to a judicial exception (i.e. an abstract idea).
Addressing the claims under Step 2A, the claims are held to be directed to concepts similar to those found to be abstract, either as outlined in the 2014 lEG/July 2015 Update to Subject matter eligibility, or, as compared to certain decisions rendered by the courts. The claims describe the steps providing a methodology to determine a corporate credit rating.  The addition of the limitations that narrow the idea (such as the evaluation of ratings) merely aide in the description of the abstract idea and therefore do not render the claims any less abstract.
This concept is considered a fundamental economic practice inasmuch as allowing economical methodology to determine a corporate credit rating utilizing multitude of different factors and is considered a foundational and basic principle in the realm of commerce (see July 2015 Update: Section III (A) and buySAFE v. Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed. Cir. 2014)).  Additional fundamental economic practices have also been discussed in precedential case law and closely parallel the currently claimed economic practice of determining a credit rating for a corporation based on different factors.  Examples include the concepts of price determination for saleable goods (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)), rules/terms of the transaction (In re Smith 815 F.3d 816 (Fed. Cir. 2016)), and analyzing the financial instruments available to complete a transaction (Mortgage Grader, Inc. v. First Choice Loan Services Inc. 811 F.3d. (Fed. Cir. 2016)).
The claims at issue are also directed to mathematical algorithms (i.e. averaging, aggregating, adjusting, and calculating steps to determine credit rating of a company.  In particular, the courts have found mathematical algorithms to be abstract ideas (i.e. a mathematical procedure for converting one form of numerical representation to another in Benson, or an algorithm for calculation parameters indication an abnormal condition in Grams). The courts have found that analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category (See Electric Power Group, LLC v. Alstom S.A., (Fed. Cir. 2015) citing e.g., TLI Commc'ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v.Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRFTech., Inc. v. Int'ITrade Comm'n, 601 F.3d 1319,1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalkv. Benson, 409 U.S. 63, 67 (1972)).
Finally, the concept of identifying and transmitting information to a user further represents ‘an idea itself’ (see July 2015 Update: Section III (C)) inasmuch as it is related to processes of identifying, comparing, processing, and presenting data. Several precedential cases have found concepts relating to processes of identifying, comparing, processing, and presenting data to be mere ideas in themselves. One example includes selecting/identifying displayed data, manipulating the data through encoding and decoding processes, and generating new outputs/displays (Recognicorp, LLC, v. Nintendo Co., Ltd., Nintendo of America, Inc., No. 2:12-cv-01873-RAJ (2017)).  The courts have addressed other computerized processes for of identifying, comparing, processing, and presenting data including data collecting and comparing known information (Classen Immunotherapies Inc. v. Biogen IDEC 659 F.3d 1057(Fed. Cir. 2011)), collecting information, analyzing it, and displaying certain results of the collection and analysis (,Electric Power Group, LLC v. Alstom 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))] extracting, organizing, storing and transmitting data (Content Extraction and Transmission LLC v. Wells Fargo Bank, National Ass'n. 776 F.3d 1343 (Fed. Cir. 2014)) and obtaining and comparing intangible data (Cybersource Corp v. Retail Decisions, Inc. 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)) (see July 2015 Update: Section III (C)).
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided above shows how the current claim limitations at issue closely parallel the concepts provided by the guidelines and the precedential case law, and are therefore considered to be directed to an abstract idea (Step 2A: YES).
Under Step 2B, the examiner acknowledges the additional limitations (i.e. factors used to determine the credit ratings of a company).  These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity. Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV)).
Additionally, these limitations (as presented in the independent claims 1 & 6) are merely generic recitations of computers and networks performing basic functions and the claims amount to nothing more than implementing the abstract idea on a computer. The limitations taken as a whole amount to nothing more than implementing the general concept of determining corporate credit ratings, with routine, conventional activity specified at a high level of generality in a particular technological environment. When viewed either as individual limitations or as an ordered combination, the claims as a whole do not add significantly more to the abstract idea of identifying and transmitting auction information to a user.
Ultimately, the claimed function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope [see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)].  The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself.  Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine.  Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
Dependent claims 2-3 & 5 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims.  As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.
Conclusion in view of the Test: Independent claims 1 & 6 are rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test. 

Response to Arguments
Applicant's reply filed 8/15/2022 have been fully considered but they are not persuasive. Furthermore, the rejection above has been updated to reflect claim amendments submitted.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649